DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 22, 36 is/are objected to because of the following informalities:  
In claim(s) 22, 36, “a URL” should be changed to --a uniform resource locator (URL)--.
  	Appropriate correction is required.

	Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 21-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 21 recites receiving, by one or more data processors, a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; selecting, using one or more data processors, a first content item based on the parameters for the first content item slot; determining, using one or more data processors and responsive to the parameter indicating the request for the first content 
The limitation of receiving, by one or more data processors, a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; selecting, using one or more data processors, a first content item based on the parameters for the first content item slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “request” in the context of this claim encompasses the user manually request for a first content item. 
Similarly, the limitation of selecting, using one or more data processors, a first content item based on the parameters for the first content item slot, as drafted, is a 
Similarly, the limitation of determining, using one or more data processors and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, a predicted subsequent content item slot; determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user determining that the first content item is serialized content items, a predicted subsequent content item slot.
Similarly, the limitation of selecting, using one or more data processors, a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Similarly, the limitation of transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “transmitting” in the context of this claim encompasses the user sending that the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform those i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform those steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim(s) 22-27, 29-34, and 36-38 is/are rejected because it contains the deficiencies of claim(s) 21, 28, and 35 respectively.

	Double Patenting
The nostatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nostatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,423,674. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1-19 to arrive at the claims 21-40 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
	Instant application 16/566,076
U.S Patent # 10,423,674
21. A method for serving multiple content items responsive to a single content item request comprising: 
receiving, by one or more data processors, a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; 
determining, using one or more data processors and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, a predicted subsequent content item slot; 







determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot; 



transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot.

receiving, by one or more data processors, a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; 

determining, using one or more data processors and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, a predicted subsequent content item slot based on an indexing value and a data structure, the indexing value based on a document object position of the first content item slot, the data structure comprising one or more probability values for an occurrence of one or more predicted subsequent content item slots; 
determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot; 

transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot.





Claim Rejections - 35 U$C § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 
Claim(s) 21, 23-26, 28-33, 35, and 37-38 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Hunt (U.S. 2009/0158326). 
(Claim 21)
Hunt discloses substantially all of the elements, a method for serving multiple content items responsive to a single content item request comprising: 
receiving, by one or more data processors, (1304 of Fig. 13), a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series); 
selecting, using one or more data processors, a first content item based on the parameters for the first content item slot, (1208 of Fig. 12  representing a currently selected episode, paragraph [0043]; Fig. 11-12); 
determining, using one or more data processors, and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series), a predicted subsequent content item slot, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted); 
determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot, (one or more other icons 1210 of Fig. 12 representing episodes later in order than the currently selected episode of icon 1216 and are displayed in the right side of the list, paragraph [0123]; Fig. 11-12); 
selecting, using one or more data processors, a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot, (a "Choose another episode" option, a screen display comprises an ordered list  of icons representing episodes in a program series. Numbers on icons in list  indicate episode numbers or ordinal positions of episodes in a program series, paragraph [0122]; Fig. 11-12); and
transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, (currently selected episode, is displayed in larger form, is highlighted, brightened in comparison to other icons that are grayed out, paragraph [0123]; Fig. 11-12), and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot, (displays metadata corresponding to the new currently selected episode and displays that new information as metadata, paragraph [0127]; Fig. 11-12). 

(Claim 23) 
Hunt disclose substantially all of the elements of claim 21, and further Hunt discloses wherein the indexing value is further based on a publisher identifier for the resource, (episodes number 8, 9, 10, and 12 have been watched, paragraph [0124]; Fig. 11-12).

(Claim 24) 
Hunt discloses substantially all of the elements of claim 21, Hunt further discloses wherein selecting the first content item based on the parameters for the first content item slot and selecting the subsequent content item for the predicted subsequent content item slot are performed in parallel, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted).

(Claim 25) 
Hunt discloses substantially all of the elements of claim 21, and further Hunt discloses further comprising: 
determining, using one or more data processors, a second predicted subsequent content item slot based on the indexing value and the data structure, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series); 
determining, using one or more data processors, one or more parameters for the second predicted subsequent content item slot responsive to determining the second predicted subsequent content item slot, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted); and 
selecting, using one or more data processors, a second subsequent content item for the second predicted subsequent content item slot based on the determined one or more parameters for the second predicted subsequent content item slot, (a "Choose another episode" option, a screen display comprises an ordered list  of icons representing episodes in a program series. Numbers on icons in list  indicate episode numbers or ordinal positions of episodes in a program series, paragraph [0122]; Fig. 11-12).

(Claim 26) 
Hunt discloses substantially all of the elements of claim 25, and further Hunt discloses wherein selecting the first content item, the subsequent content item, and the second subsequent content item are performed in parallel, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12).




Hunt discloses substantially all of the elements a system for receiving multiple content items responsive to a single content item request comprising: 
one or more processors, (1304 of Fig. 13); and 
one or more storage devices, (1310 of Fig. 13) storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
transmitting to a content item selection system a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series), 
receiving, responsive to the request for the first content item, a first content item for the first content item slot and a subsequent content item, the subsequent content item associated with metadata indicative of the one or more parameters for a predicted subsequent content item slot, (displays metadata corresponding to the new currently selected episode and displays that new information as metadata, paragraph [0127]; Fig. 11-12; the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted), wherein the predicted subsequent content item slot is determined responsive to the parameter indicating the request for the first content item is for one or more serialized content items, (List comprises one or more other icons representing episodes later in order than the currently selected episode of icon and are displayed in the right side of the list, paragraph [0123]; Fig. 11-12); 
determining the one or more parameters indicated by the metadata associated with the subsequent content item match parameters of a subsequent content item slot of the resource, (a series television program comprises metadata 1104 describing a particular selected episode, paragraph [0127]; 1104 of Fig. 11, 12), and 
displaying the subsequent content item in the subsequent content item slot without transmitting a separate request to the content item selection system responsive to determining the one or more parameters indicated by the metadata match the parameters of the subsequent content item slot, (displays metadata corresponding to the new currently selected episode and displays that new information as metadata, paragraph [0127]; Fig. 11-12). 

(Claim 29)
Hunt discloses substantially all of the elements of claim 28, and further Hunt discloses wherein the one or more storage devices stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: generating an ephemeral state frame for the resource, and storing data for the subsequent content item and the associated metadata in the ephemeral state frame, (a plurality of still images are generated based on specified points within the audiovisual program. Each of the still images typically is a still frame from the audiovisual program at a particular instant. In an embodiment, generating a still image includes storing metadata in association with the still image,  paragraph [0073]).

Hunt discloses substantially all of the elements of claim 29, and further Hunt discloses wherein the ephemeral state frame is an iframe, ("audiovisual program" as used herein refers broadly to any audio, video,  paragraph [0045]; wherein "audiovisual program" [Wingdings font/0xE8] an iframe).
 
(Claim 31)
Hunt discloses substantially all of the elements of claim 29, and further Hunt discloses wherein the ephemeral state frame is generated responsive to execution of a script of the resource, (generate still images derived from frames of an audiovisual program, a screen grab program such as Image Magick is used, with appropriate parameter settings and under control of a script, (paragraph [0071]).

(Claim 32)
Hunt discloses substantially all of the elements of claim 29, and further Hunt discloses wherein the predicted subsequent content item slot is determined based on an indexing value and a data structure, (a screen display comprises an ordered list of icons representing episodes in a program series. Numbers on icons in list indicate episode numbers or ordinal positions of episodes in a program series, paragraph [0122]). 




 (Claim 33) 
Hunt disclose substantially all of the elements of claim 28, Hunt further discloses wherein the predicted subsequent content item slot is determined based on a predictive model, (predictive algorithm, paragraph [0067]).

(Claim 35)
Hunt discloses substantially all of the elements, a computer readable storage device, (1310 of Fig. 13) storing instructions that, when executed by one or more processors, (1304 of Fig. 13), cause the one or more processors to perform operations comprising: 
receiving a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series); 
selecting a first content item based on the parameters for the first content item slot, (1208 of Fig. 12  representing a currently selected episode, paragraph [0043]; Fig. 11-12); 
determining, responsive to the parameter indicating the request for the first content item is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series), a predicted subsequent content item slot, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted); 
determining one or more parameters for the predicted subsequent content item slot, (one or more other icons 1210 of Fig. 12 representing episodes later in order than the currently selected episode of icon 1216 and are displayed in the right side of the list, paragraph [0123]; Fig. 11-12); 
selecting a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot, (a "Choose another episode" option, a screen display comprises an ordered list  of icons representing episodes in a program series. Numbers on icons in list  indicate episode numbers or ordinal positions of episodes in a program series, paragraph [0122]; Fig. 11-12); and
 transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, (currently selected episode, is displayed in larger form, is highlighted, brightened in comparison to other icons that are grayed out, paragraph [0123]; Fig. 11-12), and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot, (displays metadata corresponding to the new currently selected episode and displays that new information as metadata, paragraph [0127]; Fig. 11-12).  



Hunt discloses substantially all of the elements of claim 35, and further Hunt discloses wherein the indexing value is further based on a publisher identifier for the resource, (episodes number 8, 9, 10, and 12 have been watched, paragraph [0124]; Fig. 11-12).

(Claim 38) 
Hunt discloses substantially all of the elements of claim 35, and Hunt further discloses wherein selecting the first content item based on the parameters for the first content item slot and selecting the subsequent content item for the predicted subsequent content item slot are performed in parallel, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (U.S. 2009/0158326), and further in view of Fernandez-Ruiz (U.S. 2014/0372415).


Hunt discloses substantially all of the elements of claim 21, further Hunt discloses wherein the indexing value, (episodes number 8, 9, 10, and 12 have been watched, paragraph [0124]).
Although Hunt discloses substantially all of the elements, Hunt fails to  specifically disclose based on a URL for the resource.
Fernandez-Ruiz teaches a general request for content such as the latest new headlines on CNN.com or a specific request for content such as a specific news article or a particular URL, (paragraph [0043]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Hunt's system to include a specific request for content such as a specific news article or a particular URL as taught by Fernandez-Ruiz, for request may be directed to and/or serviced.

(Claim 36) 
Hunt discloses substantially all of the elements of claim 35, and further Hunt discloses wherein the indexing value, (episodes number 8, 9, 10, and 12 have been watched, paragraph [0124]). 
Although Hunt discloses substantially all of the elements, Hunt fails to  specifically disclose based on a URL for the resource.
Fernandez-Ruiz teaches a general request for content such as the latest new headlines on CNN.com or a specific request for content such as a specific news article or a particular URL, (paragraph [0043]).
.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (U.S. 2009/0158326), and further in view of Tsun (U.S. 2008/0104194).
(Claim 27)
Hunt discloses substantially all of the elements of claim 21, except wherein the first content item and the subsequent content item are from the same third-party.
Tsun discloses an advertisement slot and an advertisement received from an advertisement server, (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Hunt's system to include advertisement received from an advertisement server as taught by Tsun, for provide all advertisements from the same source.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (U.S. 2009/0158326), in view of Cheung (U.S. 2010/0325255).
(Claim 34) 
Hunt discloses substantially all of the elements of claim 29, Hunt further discloses wherein the one or more storage devices stores instructions that, when executed by the one or more processors, cause the one or more processors to perform (a selected or specified streaming media file from the media library and deliver the streaming media file using a streaming media protocol to the viewing location, paragraph [0046]).
Although Hunt discloses substantially all of the elements claim 29, Hunt fails to specifically disclose determining the subsequent content item has not been received, and waiting a predetermined threshold period of time.
Cheung teaches the item cannot be received even if the waiting time threshold value has been waited, (paragraph [0135]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Hunt's system to include a predetermined threshold period of time as taught by Cheung, for set a predetermined threshold of time limit to save time.

Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (U.S. 2009/0158326), in view of Hummel (U.S. 2014/0372202).
(Claim 39)
Hunt discloses substantially all of the elements, a method for serving multiple content items responsive to a single content item request comprising: 
receiving, by one or more data processors, (1304 of Fig. 13), a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series);   
selecting, using one or more data processors, a first content item based on the parameters for the first content item slot, (1208 of Fig. 12  representing a currently selected episode, paragraph [0043]; Fig. 11-12); 
determining, using one or more data processors and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series), a predicted subsequent content item slot, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted); 
determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot, (one or more other icons 1210 of Fig. 12 representing episodes later in order than the currently selected episode of icon 1216 and are displayed in the right side of the list, paragraph [0123]; Fig. 11-12); 
selecting, using one or more data processors, a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot, (a "Choose another episode" option, a screen display comprises an ordered list  of icons representing episodes in a program series. Numbers on icons in list  indicate episode numbers or ordinal positions of episodes in a program series, paragraph [0122]; Fig. 11-12); and 
transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, (currently selected episode, is displayed in larger form, is highlighted, brightened in comparison to other icons that are grayed out, paragraph [0123]; Fig. 11-12), and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot, (displays metadata corresponding to the new currently selected episode and displays that new information as metadata, paragraph [0127]; Fig. 11-12).  
Although Hunt discloses substantially all of the elements, Hunts fails to specifically disclose the predicted subsequent content item slot determined by filtering a predicted subsequent content item slot from the one or more predicted subsequent content item slots of the data structure based on a for predetermined threshold value the one or more probability values.
Hummel teaches each probability value can be associated with a particular content item slot of the two or more content item slots and indicate a probability that a product of a predicted performance measure for the particular content item and the bid value for the particular content item is between a highest bid value for the particular content item slot and a next highest bid, (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Hunt's system to include a 

(Claim 40)
Hunt discloses substantially all of the elements, a system for receiving multiple content items responsive to a single content item request comprising: 
one or more processors, (1304 of Fig. 13); and 
one or more storage devices, (1310 of Fig. 13) storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series); 
selecting a first content item based on the parameters for the first content item slot, (1208 of Fig. 12  representing a currently selected episode, paragraph [0043]; Fig. 11-12);   
determining, responsive to the parameter indicating the request for the first content item is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series), a predicted subsequent content item slot, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted); 
determining one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot, (one or more other icons 1210 of Fig. 12 representing episodes later in order than the currently selected episode of icon 1216 and are displayed in the right side of the list, paragraph [0123]; Fig. 11-12); 
selecting a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot, (a "Choose another episode" option, a screen display comprises an ordered list  of icons representing episodes in a program series. Numbers on icons in list  indicate episode numbers or ordinal positions of episodes in a program series, paragraph [0122]; Fig. 11-12); and 
transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, (currently selected episode, is displayed in larger form, is highlighted, brightened in comparison to other icons that are grayed out, paragraph [0123]; Fig. 11-12), and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot, (displays metadata corresponding to the new currently selected episode and displays that new information as metadata, paragraph [0127]; Fig. 11-12).

Hummel teaches each probability value can be associated with a particular content item slot of the two or more content item slots and indicate a probability that a product of a predicted performance measure for the particular content item and the bid value for the particular content item is between a highest bid value for the particular content item slot and a next highest bid, (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Hunt's system to include a predetermined threshold period of time as taught by Hummel, for display for the user between a highest bid value for the particular content item slot and a next highest bid.









Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	8AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152
03/12/2022